Ludeling, C. J.
This suit is brought to recover from the succession •of Elijah Cannon certain moneys collected by E. Cannon, as agent of the plaintiff, and to recover the amount of certain notes alleged to have been executed by E. Cannon. The petition alleges that Mrs. Marie Louise Cáunon, wife of W. B. Koonlz, has been put in possession of said property, after having given bond according to law, and .judgment is prayed for against the administratrix aforesaid, and in the event tire administratrix fails to pay the judgment, that there be judgment against the said heir.
An exception was filed to this suit, on the ground that the heir had betn put in possession of the property, aud the administratrix could not be sued. The exception as to the administratrix was sustained, ■and the case was tried as to the heir. We think the suit should have *226been dismissed. Article 996, Code of Practice, declares, “ the case is-different when such estates are in possession of heirs either present or represented in the State, although all or some of those heirs be minors .. for in such case the actions for debts due such successions shall be brought before the ordinary tribunals, either against the heirs themselves, if they he of age, or against their curators if they be under age or interdicted.’’
The Second District Court of the parish of Orleans has only probate jurisdiction, and had not jurisdiction to try the suit against the heir-who had been put in possession of the property of the succession.
It is therefore ordered and adjudged that the judgment of the court a qua be annulled, and that there be judgment dismissing the plaintiff’s-action, with costs, without prejudice to his right to bring the suit in a proper tribunal.